EXHIBIT AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT by and among EXCEL MARITIME CARRIERS LTD., as Seller and LHADA HOLDINGS INC. and TANEW HOLDINGS INC., as Purchasers Dated as of March 30, 2009 AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT THIS AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (this "Amendment"), dated as of March 30, 2009, is entered into by and among EXCEL MARITIME CARRIERS LTD., a corporation organized under the laws of the Republic of Liberia (the "Company"), and LHADA HOLDINGS INC., a corporation organized under the laws of the Republic of Liberia ("Lhada") and TANEW HOLDINGS INC., a corporation organized und under the laws of the Republic of Liberia ("Tanew" and together with Lhada, the "Purchasers" and each a "Purchaser"). WHEREAS, the Company and the Purchasers entered into that certain Stock Purchase Agreement, dated as of March 2nd, 2009 (the "Agreement"), pursuant to which the Company agreed to issue sell the Shares to the Purchasers on the terms and subject to the conditions set forth in the Agreement. WHEREAS, the Company, in order raise additional equity capital as required by the Lenders, desires to issue and sell 25,714,286 of the Company's Class A common shares, par value $0.01 per share (the "Shares"), also 5,500,000 warrants, each such warrant exercisable to purchase one Class A common share for Three Dollars and Fifty Cents ($3.50) during the period commencing on April 1st, 2009 and terminating on March 31, 2010 (the "Warrants" and together with the Shares, the "Securities") to the Purchasers, and the Purchasers desire by buy the Securities, subject to the terms and conditions set forth in this Agreement. WHEREAS, the Company and the Purchasers desire to amend the Agreement to reflect, among other things, the issuance and sale of the Securities. NOW, THEREFORE,in consideration of the foregoing recitals and the mutual premises and covenants herein set forth, the Company and the Purchasers hereby agree to amend the Agreement as follows: 1.
